Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1-5 is the inclusion of the limitations of an ink ribbon feeding mechanism that includes a plurality of rotor side engaging portions which are provided on an outer circumferential surface of the paying out rotor so as to protrude in a radial direction and which engage with the plurality of core side engaging portions when the paying out rotor rotates, wherein the plurality of rotor side engaging portions have an butting portion provided near in a mounting direction of the cartridge, and when the cartridge is being mounted in the cartridge mounting section, if the core side engaging portion provided deep in the mounting direction of the cartridge butts against the butting portion, one of the paying out core and the paying out rotor rotates with respect to the other, so that the rotor side engaging portion is inserted into the core side insertion recessed portion, and a plurality of the butting portions are provided in positions different from each other in the mounting direction of the cartridge. It is these limitation found in  the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for allowance of claim 6 is the inclusion of the limitations of a tape printing apparatus that includes a plurality of rotor side engaging portions which are provided on an outer circumferential surface of the paying out rotor so as to protrude in a radial direction and which engage with the plurality of core side engaging portions when the paying out rotor rotates, wherein the plurality of rotor side engaging portions have an butting portion provided in an 
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  T. Sasaki (EP 3388245) disclose a ribbon winding mechanism having a winding rotor provided in a cartridge mounting unit. The first & second cartridge has first & second ribbon winding cores around which first & second ink ribbon is wound. First & second torque limiter limits torque transmitted from the first & second winding gear to the winding rotor to first & second torque. The clutch transfers power to the first & second winding gear when the first & second cartridge is mounted.  Sasaki (US 2018/0079239) disclose a tape cartridge mounted to a tape printer having a ribbon feeding core where an ink ribbon is wound from the ribbon feeding core to the ribbon winding core. The tape cartridge ribbon feeding core has a core body that winds the ink ribbon and a shaft engaging part formed at an end portion of the core body and engaged with a feeding-side driving shaft of the tape printer. Sakano (US 2011/0036501) disclose a tape feeding device having a tape attachment section to which a tape body having a tape core with a tape-shaped material wound around the tape core, a tape feeding unit which feeds the tape-shaped material to the tape attachment section, a rotor that engages with the tape .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication With The USPTO
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 






/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853